***********
Based upon information contained in I.C. File LH-0313 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Monica Williams Carey, was a law enforcement officer with the Clayton Police Department on 14 September 2001, the date of her death.
2.  Decedent died on 14 September 2001, as a result of being struck by the automobile of a suspected drug dealer while attempting to arrest him during the course of and scope of her official duties as a law enforcement officer with the Clayton Police Department.
3.  Decedent was survived by her husband, Joseph W. Carey, III.  Mr. Carey resided in Wilmington, N.C., while preparing for retirement. Decedent resided in the Clayton area in their second home with their children while waiting for Mr. Carey to retire and join them.  On weekends they would reside together either in Clayton or in Wilmington. Decedent is also survived by two dependent children, Meghan Leigh Shingleton, age 12, and Justin Thurman Shingleton, age 14, residing with her and totally dependent upon her for support on the date of decedent's death.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the Clayton Police Department at the time of her death on 14 September 2001.
2.  Decedent's death was the direct result of injuries incurred while discharging her official duties, as defined by N.C. Gen. Stat. §143-166.2.
3.  Decedent is survived by her husband, Joseph W. Carey, III, who is eligible for the initial award of $10,000.00 in death benefits under N.C. Gen. Stat. § 143-166.1 et seq.  Thereafter, the sum of $5,000.00 shall be paid annually to Joseph W. Carey, III, as long as he remains unmarried until such time as the balance of all payments equal $25,000.00.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to Joseph W. Carey, III, as the qualified surviving spouse of Monica Williams Carey as follows:  the sum of $10,000.00 shall be paid immediately to Joseph W. Carey, III. Thereafter, the sum of $5,000.00 shall be paid annually to Joseph W. Carey, III, as long as he remains unmarried until such time as the balance of all payments equal $25,000.00.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.  If Joseph W. Carey, III, becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of July, 2002.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER